EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

BETWEEN

 

CONTANGO OIL AND GAS COMPANY

 

AND

 

GUARANTY BANK, FSB

AS LENDER

 

Effective as of June 1, 2003

 

 

--------------------------------------------------------------------------------

 

REDUCING REVOLVING LINE OF CREDIT OF UP TO $50,000,000

REDUCING REVOLVING TERM LOAN OF $2,500,000

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

1.01

   Terms Defined Above    1

1.02

   Terms Defined in Agreement    1

1.03

   References    1

1.04

   Articles and Sections    1

1.05

   Number and Gender    1

ARTICLE II

   AMENDMENTS    2

2.01

   Amendment of Section 1.2    2

2.02

   Amendment of Section 2.6    3

2.03

   Amendment of Section 2.9    4

2.04

   Amendment of Section 2.11    4

2.05

   Amendment of Section 6.13    5

2.06

   Amendment of Section 6.14    5

2.07

   Amendment of Section 6.16    5

2.08

   Addition of Exhibit I(A)    5

ARTICLE III

   CONDITIONS    5

3.01

   Receipt of Documents    5

3.02

   Accuracy of Representations and Warranties    6

3.03

   Matters Satisfactory to Lender    6

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    6

ARTICLE V

   RATIFICATION    6

ARTICLE VI

   MISCELLANEOUS    6

6.01

   Scope of Amendment    6

6.02

   Agreement as Amended    6

6.03

   Parties in Interest    6

6.04

   Rights of Third Parties    6

6.05

   ENTIRE AGREEMENT    7

6.06

   GOVERNING LAW    7

6.07

   JURISDICTION AND VENUE    7

 

 

i



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) is made and
entered into effective as of June 1, 2003, between CONTANGO OIL AND GAS COMPANY,
a Delaware corporation, (the “Borrower”), and GUARANTY BANK, FSB, a federal
savings bank (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, the above named parties did execute and exchange counterparts of that
certain Credit Agreement dated June 29, 2001, as amended by First Amendment to
Credit Agreement dated January 8, 2002, Second Amendment to Credit Agreement
dated February 13, 2002, Third Amendment to Credit Agreement dated April 26,
2002, Fourth Amendment to Credit Agreement dated September 9, 2002, and Letter
Amendment to Credit Agreement dated January 7, 2003 (the “Agreement”), to which
reference is here made for all purposes;

 

WHEREAS, the parties subject to and bound by the Agreement are desirous of
amending the Agreement in the particulars hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth in this Fifth Amendment, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01    Terms Defined Above.    As used herein, each of the terms “Agreement,”
“Borrower,” “Fifth Amendment,” and “Lender” shall have the meaning assigned to
such term hereinabove.

 

1.02    Terms Defined in Agreement.    As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.

 

1.03    References.    References in this Fifth Amendment to Article or Section
numbers shall be to Articles and Sections of this Fifth Amendment, unless
expressly stated herein to the contrary. References in this Fifth Amendment to
“hereby,” “herein,” hereinafter,” hereinabove,” “hereinbelow,” “hereof,” and
“hereunder” shall be to this Fifth Amendment in its entirety and not only to the
particular Article or Section in which such reference appears.

 

1.04    Articles and Sections.    This Fifth Amendment, for convenience only,
has been divided into Articles and Sections and it is understood that the
rights, powers, privileges, duties, and other legal relations of the parties
hereto shall be determined from this Fifth Amendment as an entirety and without
regard to such division into Articles and Sections and without regard to
headings prefixed to such Articles and Sections.

 

1.05    Number and Gender.    Whenever the context requires, reference herein
made to the single number shall be understood to include the plural and likewise
the plural shall be understood to

 

1



--------------------------------------------------------------------------------

include the singular. Words denoting sex shall be construed to include the
masculine, feminine, and neuter, when such construction is appropriate, and
specific enumeration shall not exclude the general, but shall be construed as
cumulative. Definitions of terms defined in the singular and plural shall be
equally applicable to the plural or singular, as the case may be.

 

ARTICLE II

AMENDMENTS

 

The Borrower and the Lender hereby amend the Agreement in the following
particulars:

 

2.01    Amendment of Section 1.2.    Section 1.2 of the Agreement is hereby
amended as follows:

 

The following definitions are added and/or amended to read as follows:

 

“Commitment Termination Date” shall mean June 29, 2006.

 

“Final Maturity Date” shall mean June 29, 2006.

 

“Floating Rate” shall mean an interest rate per annum equal to the Base Rate
from time to time in effect plus one-fourth percent (1/4%) for the revolving
line of credit and plus one percent (1%) for the Reducing Revolving Term Loan,
but in no event exceeding the Highest Lawful Rate.

 

“LIBOR Base Rate” shall mean with respect to any Euro-Dollar Amount, the rate
per annum (expressed as a percentage) determined by Lender to be equal to the
sum of (a) the quotient of the LIBOR Rate for the applicable Euro-Dollar Amount
and the applicable Interest Period, divided by (1 minus the applicable Reserve
Requirement), rounded up to the nearest 1/100 of 1%, plus (b) the applicable
Assessments, plus (c) two percent (2%) for the revolving line of credit and (d)
four percent (4%) for the Reducing Revolving Term Loan.

 

“Notes” shall mean the Note in the form attached as Exhibit I and the Reducing
Revolving Term Note in the form attached as Exhibit I(A).

 

“Obligations” shall mean, without duplication, (a) all Indebtedness evidenced by
the Note and the Reducing Revolving Term Note, (b) the obligation of the
Borrower for the payment of Commitment Fees, Facility Fees, and Engineering
Fees, (c) all obligations and liabilities whether now existing or hereafter
arising of the Borrower to the Lender in connection with any Commodity Hedge
Agreement or Rate Management Transaction, and (d) all other obligations and
liabilities of the Borrower to the Lender, now existing or hereafter incurred,
under, arising out of or in connection with any Loan Document, and to the extent
that any of the foregoing includes or refers to the payment of amounts deemed or
constituting interest, only so much thereof as shall have accrued, been earned
and which remains unpaid at each relevant time of determination.

 

2



--------------------------------------------------------------------------------

“Reducing Revolving Term Loan” shall mean the Reducing Revolving Term Loan
described in Section 2.1A.

 

“Reducing Revolving Term Loan Available Commitment” shall mean on the date of
this Fifth Amendment, the sum of $2,500,000. Such amount shall reduce by
$430,000 per month beginning July 1, 2003.

 

“Reducing Revolving Term Loan Balance” shall mean, at any time, the outstanding
principal balance of the Reducing Revolving Term Note at such time.

 

“Reducing Revolving Term Note” shall mean the promissory note of the Borrower
payable to the Lender in the amount of $2,500,000 in the form attached hereto as
Exhibit I(A) with all blanks in such form completed appropriately, together with
all renewals, extensions for any period, increases, and rearrangements thereof.

 

2.02    Addition of Section 2.1A.    Section 2.1A shall be added to the
Agreement to read as follows:

 

“A.    Reducing Revolving Term Loan

 

(a)    The Reducing Revolving Term Loan shall be in the total amount of
$2,500,000, with interest at the LIBOR Base Rate payable as set forth in the
Agreement or the Floating Rate payable monthly by the Borrower to the Lender
beginning on the first day of the month following the month in which borrowings
were made under this facility, and continuing on the first day of each calendar
month thereafter until the Reducing Revolving Term Loan Balance is zero and/or
until December 31, 2003, when all sums owing under this facility are due and
payable.

 

(b)    The Borrower may only borrow under the Reducing Revolving Term Loan up to
the amount of the Reducing Revolving Term Loan Available Commitment. Principal
payments of the greater of $430,000 per month or an amount necessary to reduce
the Reducing Revolving Term Loan Balance to the Reducing Revolving Term Loan
Available Commitment will be required should the amount of borrowings equal to
or exceed the Reducing Revolving Term Loan Available Commitment.

 

(c)    Upon the terms and conditions (including, without limitation, the right
of the Lender to decline to make any Loan so long as any Default or Event of
Default exists) and relying on the representations and warranties contained in
this Agreement, the Lender agrees, during the Commitment Period, to make Loans,
in immediately available funds at the Applicable Lending Office or the Principal
Office, to or for the benefit of the Borrower in an aggregate principal amount
not to exceed at any time outstanding the Reducing Revolving Term Loan Available
Commitment then in effect. Loans shall be made from time to time on any Business
Day designated by the Borrower following receipt by the Lender of a Borrowing
Request.

 

3



--------------------------------------------------------------------------------

(d)    Subject to the terms of this Agreement, during the Commitment Period, the
Borrower may borrow, repay, and reborrow up to the amount of the Reducing
Revolving Term Loan Available Commitment in effect at that time, and convert
Loans of one type or with one Interest Period into Loans of another type or with
a different Interest Period. Except for prepayments made pursuant to Section
2.10, each borrowing, conversion, and prepayment of principal of Loans shall be
in an amount at least equal to $100,000. Each borrowing, prepayment, or
conversion of or into a Loan of a different type or, in the case of a LIBO Rate
Loan, having a different Interest Period, shall be deemed a separate borrowing,
conversion, and prepayment for purposes of the foregoing, one for each type of
Loan or Interest Period. Anything in this Agreement to the contrary
notwithstanding, the aggregate principal amount of LIBO Rate Loans having the
same Interest Period shall be at least equal to $100,000; and if any LIBO Rate
Loan would otherwise be in a lesser principal amount for any period, such Loan
shall be a Floating Rate Loan during such period.

 

(e)    The Loans shall be made and maintained at the Applicable Lending Office
or the Principal Office and shall be evidenced by the Reducing Revolving Term
Note.

 

2.03    Amendment of Section 2.6.    Section 2.6(a) of the Agreement is amended
to read as follows:

 

“2.6    Borrowing Base Determinations.    (a) The Borrowing Base as of June 1,
2003, is acknowledged by the Borrower and the Lender to be $24,500,000.
Commencing on July 1, 2003, and continuing thereafter on the first day of each
calendar month through the next Borrowing Base, the amount of the Borrowing Base
shall be reduced by $670,000.”

 

2.04    Amendment of Section 2.9.    Section 2.9 of the Agreement is hereby
amended to read as follows:

 

“2.9    Commitment Fee.    In addition to interest on the Notes as provided
herein and all other fees payable hereunder and to compensate the Lender for
maintaining funds available, the Borrower shall pay to the Lender, in
immediately available funds, on the first day of July, 2003, and on the first
day of each third calendar month thereafter during the Commitment Period, a fee
in the amount of 0.375% per annum, for the revolving line of credit and 0.50%
per annum for the Reducing Revolving Term Loan calculated on the basis of a year
of 360 and actual days elapsed (including the first day but excluding the last
day), on the average daily amount of the Available Commitment during the
preceding quarterly period.”

 

2.05    Amendment of Section 2.11.    Section 2.11 of the Agreement is hereby
amended to read as follows:

 

4



--------------------------------------------------------------------------------

“2.11    Facility Fee.    In addition to interest on the Notes as provided
herein and all other fees payable hereunder and to compensate the Lender for the
costs of the extension of credit hereunder, the Borrower shall pay to the Lender
on the execution of this Fifth Amendment, in immediately available funds, a
facility fee in the amount of 0.75% of any future increase in the Borrowing Base
and a facility fee in the amount of $50,000 in consideration for the Revolving
Term Loan.”

 

2.06    Amendment of Section 6.13.    Section 6.13 of the Agreement is hereby
amended to read as follows:

 

“6.13   Debt Coverage Ratio.    Permit, as of the close of any fiscal quarter,
the ratio of (a) quarterly EBITDAX to (b) Debt Service to be less than 1.75 to
1.0.”

 

2.07    Amendment of Section 6.14.    Section 6.14 of the Agreement is hereby
amended to read as follows:

 

“6.14   Funded Debt Ratio.    Permit, as of the close of any fiscal quarter, the
ratio of (a) Total Funded Debt to (b) annualized quarterly EBITDAX to be more
than 1.75 to 1.00.”

 

2.08    Amendment of Section 6.16.    Section 6.16 of the Agreement is hereby
amended to read as follows:

 

“6.16   General and Administrative Expenses.    Permit, as of the close of any
fiscal year, general and administrative expenses to exceed $2,500,000.”

 

2.09    Addition of Exhibit I(A).    Exhibit I(A), i.e. the Form of Reducing
Revolving Term Note, shall be as set forth on Exhibit I(A) to this Fifth
Amendment.

 

ARTICLE III

CONDITIONS

 

The obligation of the Lender to amend the Agreement as provided herein is
subject to the fulfillment of the following conditions precedent:

 

3.01    Receipt of Documents.    The Lender shall have received, reviewed, and
approved the following documents and other items, appropriately executed when
necessary and in form and substance satisfactory to the Lender:

 

(a)    multiple counterparts of this Fifth Amendment as requested by the Lender;

 

(b)    Reducing Revolving Term Note;

 

(c)    payment of a fee in the amount of $122,500 by the Borrower to the Lender
in consideration of Lender’s extending the maturity date for the revolving line
of credit;

 

5



--------------------------------------------------------------------------------

(d)    payment by the Borrower to the Lender of a Facility Fee in the amount of
$50,000 in consideration for the Reducing Revolving Term Loan;

 

(e)    payment by the Borrower to the Lender an Engineering Fee in the amount of
$5,000; and

 

(f)    such other agreements, documents, items, instruments, opinions,
certificates, waivers, consents, and evidence as the Lender may reasonably
request.

 

3.02    Accuracy of Representations and Warranties.    The representations and
warranties contained in Article IV of the Agreement and this Fifth Amendment
shall be true and correct.

 

3.03    Matters Satisfactory to Lender.    All matters incident to the
consummation of the transactions contemplated hereby shall be satisfactory to
the Lender.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby expressly re-makes, in favor of the Lender, all of the
representations and warranties set forth in Article IV of the Agreement, and
represents and warrants that all such representations and warranties remain true
and unbreached.

 

ARTICLE V

RATIFICATION

 

Each of the parties hereto does hereby adopt, ratify, and confirm the Agreement
and the other Loan Documents, in all things in accordance with the terms and
provisions thereof, as amended by this Fifth Amendment.

 

ARTICLE VI

MISCELLANEOUS

 

6.01    Scope of Amendment.    The scope of this Fifth Amendment is expressly
limited to the matters addressed herein and this Fifth Amendment shall not
operate as a waiver of any past, present, or future breach, Default, or Event of
Default under the Agreement. except to the extent, if any, that any such breach,
Default, or Event of Default is remedied by the effect of this Fifth Amendment.

 

6.02    Agreement as Amended.    All references to the Agreement in any document
heretofore or hereafter executed in connection with the transactions
contemplated in the Agreement shall be deemed to refer to the Agreement as
amended by this Fifth Amendment.

 

6.03    Parties in Interest.    All provisions of this Fifth Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Lender and
their respective successors and assigns.

 

6.04    Rights of Third Parties.    All provisions herein are imposed solely and
exclusively for the benefit of the Lender and the Borrower, and no other Person
shall have standing to require satisfaction of such provisions in accordance
with their terms and any or all of such provisions may

 

6



--------------------------------------------------------------------------------

be freely waived in whole or in part by the Lender at any time if in its sole
discretion it deems it advisable to do so.

 

6.05    ENTIRE AGREEMENT.    THIS FIFTH AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND
SUPERSEDES ANY PRIOR AGREEMENT, WHETHER WRITTEN OR ORAL, BETWEEN SUCH PARTIES
REGARDING THE SUBJECT HEREOF. FURTHERMORE IN THIS REGARD, THIS FIFTH AMENDMENT,
THE AGREEMENT, THE NOTES, THE SECURITY INSTRUMENTS, AND THE OTHER WRITTEN
DOCUMENTS REFERRED TO IN THE AGREEMENT OR EXECUTED IN CONNECTION WITH OR AS
SECURITY FOR THE NOTES REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE
PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

6.06    GOVERNING LAW.    THIS FIFTH AMENDMENT, THE AGREEMENT AND THE NOTES
SHALL BE DEEMED TO BE CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THIS AGREEMENT AND THE NOTES AND THE TRANSACTIONS CONTEMPLATED HEREBY
BEAR A NORMAL, REASONABLE, AND SUBSTANTIAL RELATIONSHIP TO THE STATE OF TEXAS.

 

6.07    JURISDICTION AND VENUE.    ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM
THIS FIFTH AMENDMENT, THE AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED
IN COURTS HAVING SITUS IN HARRIS COUNTY, TEXAS. EACH OF THE BORROWER AND THE
LENDER HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT
LOCATED IN HARRIS COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO
TRANSFER OR CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST
IT BY THE BORROWER OR THE LENDER IN ACCORDANCE WITH THIS SECTION.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment to Credit Agreement is executed
effective the date first hereinabove written.

 

BORROWER CONTANGO OIL AND GAS COMPANY

By:

 

/s/    WILLIAM H. GIBBONS        

--------------------------------------------------------------------------------

   

William H. Gibbons

Vice President and Treasurer

 

8



--------------------------------------------------------------------------------

LENDER GUARANTY BANK, FSB

By:

 

/s/      RICHARD E. MENCHACA       

--------------------------------------------------------------------------------

   

Richard E. Menchaca

Senior Vice President

 

 

9



--------------------------------------------------------------------------------

EXHIBIT I(A)

 

[FORM OF REDUCING REVOLVING TERM NOTE]

REDUCING REVOLVING TERM

PROMISSORY NOTE

 

$2,500,000

  Houston, Texas   June 1, 2003

 

FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to pay
to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, the sum of TWO MILLION, FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.

 

Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder. Capitalized
terms used but not defined in this Note shall have the meanings assigned to such
terms in the Credit Agreement.

 

This Note is issued pursuant to, is the “Note” under, and is payable as provided
in the Credit Agreement. Subject to compliance with applicable provisions of the
Credit Agreement, Maker may at any time pay the full amount or any part of this
Note without the payment of any premium or fee, but such payment shall not,
until this Note is fully paid and satisfied, excuse the payment as it becomes
due of any payment on this Note provided for in the Credit Agreement.

 

Without being limited thereto or thereby, this Note is secured by the Security
Instruments.

 

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.

 

BORROWER: CONTANGO OIL AND GAS COMPANY

By:                                      
                                            

William H. Gibbons

Vice President and Treasurer

 

i